DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 8-9 are allowed over the prior art.
Claims 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 4, the term “the instruction” lacks sufficient antecedent basis in the claim. It is suggested that the adjective instruction be added to the intended operation above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeyasingh (US 2019/0004887 A1), in view of Wong (US 2012/0047295 A1).
For claim 1, 
Jeyasingh teaches a method for debugging a memory system including a memory device, the method comprising (see title, abstract, figure 2,  paragraphs [0015], [0020-0021], and other locations: view memories with/without memory circuits in processor and chipsets as said memory device; view target system as said memory system;): storing debugging logic in the memory device (view blocks 234, 215, and 225, as said); transferring [] commands from a host via a host protocol to the memory system without using a physical cable connection to a debug port on the memory system (see figure 1, paragraphs [0017], [0039], [0022], and other locations: view remote debug host 120 as said host; view wireless network 130 as said without cable connection to debug port); and debugging at least one component in the memory system in response to [] commands (see locations pointed to above).
Jeyasingh does not explicitly teach vendor unique (VU) and VU.
However, Wong teaches vendor unique (VU) and VU
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeyasingh to include “vendor unique (VU) and VU”, as taught by Wong, because each one of Jeyasingh and Wong teach remote debugging therefore they are analogous arts and because transfer protocols sometimes have their own language (see [0006], [0025], and other locations).

For claim 2, 
The combination of Jeyasingh and Wong teaches the limitations of claim 1 for the reasons above.
Jeyasingh further teaches the transferring comprises transferring the VU commands from a VU package residing in the host (see [0025] and other locations: view packet as package) to core firmware in the memory system (see locations pointed to above: each embedded system such as server on a rack has its own processor core and firmware). 

For claim 3, 
The combination of Jeyasingh and Wong teaches the limitations of claim 1 for the reasons above.
Jeyasingh further teaches the debugging comprises requesting debugging information from the debugging logic via core firmware (see [0011] and other locations: core firmware of the host). 

For claim 4, 
The combination of Jeyasingh and Wong teaches the limitations of claim 3 for the reasons above.
Jeyasingh further teaches the debugging further comprises retrieving debugging information directly from the debugging logic in response to the instruction and transferring the retrieved debugging information to the host (see [0024] and other locations: debugging results). 

For claim 5, 
The combination of Jeyasingh and Wong teaches the limitations of claim 3 for the reasons above.
Jeyasingh further teaches the requesting of debugging information is performed from a VU package residing in the host (see rejection to claim 2: packet originates in the host). 

For claim 10, 
Jeyasingh teaches a method for debugging a memory system including a memory device, the method comprising (see title, abstract, figures 1-2,  paragraphs [0013], [0022], and other locations: view data center as said memory system; view Target system as said memory device): communicating between a host client and at least one server module in a firmware core of the memory device (see figure 1, [0014], [0022-0023], and other locations: view remote debug host 120 as said client host; view wireless network 130 as said communicating means; each embedded system such as server on a rack has its own processor core and firmware); communicating [] and at least one server module in the firmware core (see locations pointed to above); communicating between a memory device interface and a host interface (see [0046] and other locations: all components on a network have interface to the network); and debugging at least one component in the memory system in accordance with the communicating operations (see locations pointed to above).
Jeyasingh does not explicitly teach between a host converter
However, Wong teaches between a host converter (see [0025] and other locations; view the vendor specific requests into corresponding debug commands as said converter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeyasingh to include “between a host converter”, as taught by Wong, because each one of Jeyasingh and Wong teach remote debugging therefore they are analogous arts and because transfer protocols sometimes have their own language (see [0006], [0025], and other locations).

For claim 11, 
The combination of Jeyasingh and Wong teaches the limitations of claim 10 for the reasons above.
Jeyasingh further teaches the debugging is performed using a host debugger (see locations pointed to above” host has debugging facilities), a host virtual debug module (see figure 1 block 234) and a debug stub residing in the firmware core (see figure 1 blocks 213, 215, 223, and 225). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeyasingh (US 2019/0004887 A1), in view of Wong (US 2012/0047295 A1), and in further view of Blaine (US 2013/0212425 A1).

For claim 6, 
The combination of Jeyasingh and Wong teaches the limitations of claim 1 for the reasons above and further teaches the memory system comprises a solid-state drive (SSD) and the memory device (see [0036] and other locations: flash)
The combination of Jeyasingh and Wong does not explicitly teach “comprises a NAND memory embodied in the SSD”.
However, Blaine teaches comprises a NAND memory embodied in the SSD (see [0025] and other locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jeyasingh and Wong to include “comprises a NAND memory embodied in the SSD”, as taught by Blaine, because each one of Blaine, Jeyasingh, and Wong teach remote debugging therefore they are analogous arts and because NAND flash provides access of page by page level (see [0041], and other locations).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114